           Case 4:20-cv-02212-HSG Document 73 Filed 05/29/20 Page 1 of 7


1    Andrew S. Tulumello, SBN 196484
     Claire L. Chapla, SBN 314255
2    GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
3    Washington, D.C. 20036
     Telephone: 202.955.8500
4    Facismile: 202-530.9678
     E-mail: atulumello@gibsondunn.com
5    E-mail: cchapla@gibsondunn.com
6    Attorneys for Defendant PepsiCo, Inc.
     (additional counsel on signature page)
7

8                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
9                                      OAKLAND DIVISION
10
     EARTH ISLAND INSTITUTE,                      CASE NO. 4:20-cv-02212-HSG
11
                   Plaintiff,                     JOINT STIPULATION AND [PROPOSED]
12                                                ORDER REGARDING BRIEFING
            v.                                    SCHEDULE ON PLAINTIFF EARTH
13                                                ISLAND INSTITUTE’S MOTION TO
     CRYSTAL GEYSER WATER COMPANY;                REMAND
14   THE CLOROX COMPANY; THE COCA-
     COLA COMPANY; PEPSICO, INC.;                 The Honorable Haywood S. Gilliam, Jr.
15   NESTLÉ USA, INC.; MARS,
     INCORPORATED; DANONE NORTH                   Action Removed:    April 1, 2020
16   AMERICA; MONDELƜZ
     INTERNATIONAL, INC.; COLGATE-
17   PALMOLIVE COMPANY; THE PROCTER
     & GAMBLE COMPANY; and DOES 1-25,
18   inclusive,

19                 Defendants.

20

21

22

23

24

25

26

27

28

                     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
                  SCHEDULE ON PLAINTIFF EARTH ISLAND INSTITUTE’S MOTION TO REMAND
                                      CASE NO. 4:20-CV-02212-HSG
           Case 4:20-cv-02212-HSG Document 73 Filed 05/29/20 Page 2 of 7


1           Pursuant to N.D. Cal. Civ. L.R. 6-2, Plaintiff Earth Island Institute and Defendants Crystal
2    Geyser Water Company; The Clorox Company; The Coca-Cola Company; PepsiCo, Inc.; Nestlé
3    USA, Inc.; Mars, Incorporated; Danone US, LLC; MondelƝz Global LLC; Colgate-Palmolive Com-
4    pany; and The Procter & Gamble Company (collectively, “Stipulating Defendants”) stipulate and
5    agree as follows, subject to the Court’s approval:
6           WHEREAS, on April 1, 2020, Stipulating Defendants filed a Notice of Removal from the Su-
7    perior Court of the State of California, County of San Mateo;
8           WHEREAS, on May 1, 2020, Plaintiff filed a Motion to Remand pursuant to 28 U.S.C.
9    § 1447;
10          WHEREAS, pursuant to this Court’s May 1, 2020 Order, the deadline for Stipulating Defend-
11   ants to respond to Plaintiff’s Motion is June 1, 2020, and Plaintiff’s deadline for any reply brief is
12   June 22, 2020;
13          WHEREAS, on May 26, 2020, the U.S. Court of Appeals for the Ninth Circuit issued its
14   opinions in County of San Mateo v. Chevron Corp. et al., No. 18-15499 and City of Oakland v. BP
15   PLC et al., No. 18-16663, which relate to the arguments raised in Stipulating Defendants’ Notice of
16   Removal and Plaintiff’s Motion to Remand;
17          WHEREAS, Stipulating Defendants desire a short extension of the deadline for their brief to
18   enable them to fully address the Ninth Circuit’s opinions and aid this Court in its consideration of the
19   issues and the parties have met and conferred concerning the briefing schedule on the Motion;
20          WHEREAS, this stipulation does not modify the date for the hearing on Plaintiff’s Motion to
21   Remand, currently scheduled for July 9, 2020;
22          WHEREAS, this stipulation does not modify the deadline for each Stipulating Defendant to
23   respond to Plaintiff’s Complaint, which is 30 days after this Court issues a decision on Plaintiff’s
24   Motion to Remand, pursuant to the parties’ April 3, 2020 stipulation;
25          WHEREAS, the parties agree that this stipulation does not waive any right to agree to or re-
26   quest further extensions;
27

28
                                                          1
                     JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
                  SCHEDULE ON PLAINTIFF EARTH ISLAND INSTITUTE’S MOTION TO REMAND
                                      CASE NO. 4:20-CV-02212-HSG
              Case 4:20-cv-02212-HSG Document 73 Filed 05/29/20 Page 3 of 7


1             WHEREAS, this stipulation is not intended to operate as an admission of any factual allega-
2    tion or legal conclusion and is submitted subject to and without waiver of any right, defense, affirma-
3    tive defense, or objection, including personal jurisdiction; and
4              WHEREAS, this stipulation does not waive any party’s right to seek any other relief from the
5    Court.
6             NOW, THEREFORE, the parties hereby stipulate and agree, through their undersigned coun-
7    sel and subject to the Court’s approval, that:
8             1. Defendants’ response to the Motion to Remand shall be due on or before June 8, 2020.
9             2. Plaintiff’s reply shall be due on or before July 1, 2020.
10
                                                      Respectfully submitted,
11

12
     Dated: May 28, 2020                               By:    **/s/ Mark C. Molumphy
13
                                                        Joseph W. Cotchett (SBN 36324)
14                                                      Mark C. Molumphy (SBN 168009)
                                                        COTCHETT, PITRE, & MCCARTHY, LLP
15                                                      San Francisco Airport Office Center
                                                        840 Malcolm Road, Suite 200
16                                                      Burlingame, California 94010
                                                        Telephone: (650) 697-6000
17                                                      Email: mmolumphy@cpmlegal.com
18                                                      Attorneys for Plaintiff Earth Island Institute
19   Dated: May 28, 2020                               By:    /s/ Andrew S. Tulumello
20
                                                        Andrew S. Tulumello (SBN 196484)
21                                                      Claire L. Chapla (SBN 314255)
                                                        GIBSON, DUNN & CRUTCHER LLP
22                                                      1050 Connecticut Avenue, N.W.
                                                        Washington, D.C. 20036
23                                                      Telephone: 202.955.8500
                                                        Facsimile: 202.530.9678
24                                                      Email: atulumello@gibsondunn.com
                                                        Email: cchapla@gibsondunn.com
25
                                                        Attorneys for Defendant PepsiCo, Inc.
26

27

28
                                                          2
                      JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
                   SCHEDULE ON PLAINTIFF EARTH ISLAND INSTITUTE’S MOTION TO REMAND
                                       CASE NO. 4:20-CV-02212-HSG
          Case 4:20-cv-02212-HSG Document 73 Filed 05/29/20 Page 4 of 7


1    By: **/s/ René P. Tatro                  By: **/s/ Mary Rose Alexander
2    René P. Tatro (SBN 078383)               Mary Rose Alexander (SBN 143899)
     Juliet A. Markowitz (SBN 164038)         LATHAM & WATKINS LLP
3    TATRO TEKOSKY SADWICK LLP                330 North Wabash Avenue, Suite 2800
     333 South Grand Avenue, Suite 4270       Chicago, Illinois 60611
4    Los Angeles, California 90071            Telephone: (312) 876-7700
     Telephone: (213) 225-7171                E-mail: mary.rose.alexander@lw.com
5    Facsimile: (213) 225-7151
     E-mail: renetatro@ttsmlaw.com            Robert M. Howard (SBN 145870)
6    E-mail: jmarkowitz@ttsmlaw.com           LATHAM & WATKINS LLP
                                              12670 High Bluff Drive
7    Attorneys for Defendant Crystal          San Diego, California 92130
     Geyser Water Company                     Telephone: (858) 523-5400
8                                             E-mail: robert.howard@lw.com
9                                             Margaret A. Tough (SBN 218056)
                                              Shannon D. Lankenau (SBN 294263)
10                                            LATHAM & WATKINS LLP
                                              505 Montgomery Street, Suite 2000
11                                            San Francisco, California 94111
                                              Telephone: (415) 391-0600
12                                            E-mail: margaret.tough@lw.com
                                              E-mail: shannon.lankenau@lw.com
13
                                              Attorneys for Defendant
14                                            The Clorox Company
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
                   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
                SCHEDULE ON PLAINTIFF EARTH ISLAND INSTITUTE’S MOTION TO REMAND
                                    CASE NO. 4:20-CV-02212-HSG
          Case 4:20-cv-02212-HSG Document 73 Filed 05/29/20 Page 5 of 7


1    By: **/s/ Gary T. Lafayette              By: **/s/ Theodore J. Boutrous, Jr.
2    Steven A. Zalesin                        Theodore J. Boutros, Jr. (SBN 132099)
     Jane Metcalf (admitted pro hac vice)     Perlette M. Jura (SBN 242332)
3    PATTERSON BELKNAP                        Bradley J. Hamburger (SBN 266916)
      WEBB & TYLER LLP                        GIBSON, DUNN & CRUTCHER LLP
4    1133 Avenue of the Americas              333 South Grand Avenue
     New York, New York 10036                 Los Angeles, California 90071-3197
5    Telephone: (212) 336-2000                Telephone: (213) 229-7000
     Email: sazalesin@pbwt.com                Facsimile: (213) 229-6904
6    Email: jmetcalf@pbwt.com                 E-Mail: tboutrous@gibsondunn.com
                                              E-Mail: pjura@gibsondunn.com
7    Gary T. Lafayette (SBN 888666)           E-Mail: bhamburger@gibsondunn.com
     LAFAYETTE & KUMAGAI LLP
8    1300 Clay Street, Suite 810              Attorneys for Defendant
     Oakland, California 94612                Nestlé USA, Inc.
9    Telephone: (415) 357-4600
     Email: glafayette@lkclaw.com
10
     Attorneys for Defendant
11   The Coca-Cola Company
12

13   By: **/s/ Stephen D. Raber
14   Stephen D. Raber (SBN 121958)            By: **/s/ Angela C. Agrusa
     David Horniak (SBN 268441)
15   WILLIAMS & CONNOLLY LLP                  Angela C. Agrusa (SBN 131337)
     725 Twelfth Street, N.W.                 DLA PIPER LLP (US)
16   Washington, D.C. 20005                   2000 Avenue of the Stars
     Telephone: (202) 434-5000                Suite 400 North Tower
17   Facsimile: (202) 434-5029                Los Angeles, California 90067-4704
     E-mail: sraber@wc.com                    Telephone: (310) 595-3000
18   E-mail: dhorniak@wc.com                  Facsimile: (310) 595-3300
                                              E-mail: angela.agrusa@dlapiper.com
19   Attorneys for Defendant
     Mars, Incorporated                       George Gigounas (SBN 209334)
20                                            DLA PIPER LLP (US)
                                              555 Mission Street, Suite 2400
21                                            San Francisco, CA 94105-2933
                                              Telephone: (415) 615-6005
22                                            Facsimile: (415) 659-7305
                                              E-mail: george.gigounas@dlapiper.com
23
                                              Attorneys for Danone US, LLC
24

25

26

27

28
                                              4
                   JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
                SCHEDULE ON PLAINTIFF EARTH ISLAND INSTITUTE’S MOTION TO REMAND
                                    CASE NO. 4:20-CV-02212-HSG
          Case 4:20-cv-02212-HSG Document 73 Filed 05/29/20 Page 6 of 7


1    By: **/s/ Mark C. Goodman                       By: **/s/ Richard Goetz
2    Mark C. Goodman (SBN 154692)                    Richard Goetz (SBN 115666)
     Anne Kelts Assayag (SBN 298710)                 Dawn Sestito (SBN 214011)
3    BAKER MCKENZIE LLP                              O’MELVENY & MYERS LLP
     Two Embarcadero Center, Suite 1100              400 South Hope Street
4    San Francisco, California 94111                 Los Angeles, California 90071-2899
     Telephone: (415) 576-3080                       Telephone: (213) 430-6000
5    Facsimile: (415) 374-2499                       Facsimile: (213) 430-6407
     Email: mark.goodman@bakermckenzie.com           E-Mail: dsestito@omm.com
6    Email: anne.assayag@bakermckenzie.com           E-Mail: rgoetz@omm.com
7    Attorneys for Defendant                         Attorneys for Defendant
     MondelƝz Global LLC                             Colgate-Palmolive Company
8

9
     By: **/s/ David C. Kiernan
10
     David C. Kiernan (SBN 215335)
11   JONES DAY LLP
     555 California Street, 26th floor
12   San Francisco, California 94104
     Telephone: (415) 626-3939
13   Facsimile: (415) 875-5700
     Email: dkiernan@jonesday.com
14
     Attorneys for Defendant
15   The Procter & Gamble Company
16
     ** Pursuant to Civ. L.R. 5-1(i)(3), the elec-
17   tronic signatory has obtained approval from
     this signatory
18

19

20

21

22

23

24

25

26

27

28
                                                     5
                    JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
                 SCHEDULE ON PLAINTIFF EARTH ISLAND INSTITUTE’S MOTION TO REMAND
                                     CASE NO. 4:20-CV-02212-HSG
           Case 4:20-cv-02212-HSG Document 73 Filed 05/29/20 Page 7 of 7


1                                          [PROPOSED] ORDER
2           Having reviewed the above Stipulation and Proposed Order Regarding Briefing Schedule on
3    Plaintiff Earth Island Institute’s Motion to Remand, and good cause appearing, IT IS HEREBY
4    ORDERED that:
5           1. Defendants’ response to Plaintiff’s Motion to Remand shall be due on or before June 8,
6              2020.
7           2. Plaintiff’s reply to Defendants’ response shall be due on or before July 1, 2020.
8    IT IS SO ORDERED.
9

10   DATED: _______________________
                  5/29/2020
11                                               _______________________________________
                                                 THE HONORABLE HAYWOOD S. GILLIAM, JR.
12                                               UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
                    JOINT STIPULATION AND [PROPOSED] ORDER REGARDING BRIEFING
                 SCHEDULE ON PLAINTIFF EARTH ISLAND INSTITUTE’S MOTION TO REMAND
                                     CASE NO. 4:20-CV-02212-HSG
